Name: Commission Regulation (EEC) No 81/85 of 11 January 1985 opening a standing invitation to tender for the export of 200 000 tonnes of durum wheat held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 11 /8 Official Journal of the European Communities 12. 1 . 85 COMMISSION REGULATION (EEC) No 81 /85 of 11 January 1985 opening a standing invitation to tender for the export of 200 000 tonnes of durum wheat held by the Italian intervention agency 2. The regions in which the 200 000 tonnes of durum wheat are stored are given in Annex I to this Regulation . Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the second month following. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1 836/82 (4) lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas there are considerable stocks of durum wheat held by intervention agencies and it is currently opportune to dispose of durum wheat on the world market ; whereas 200 000 tonnes of durum wheat held by the Italian intervention agency may be put up for sale for export to third countries ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman , Article 4 1 . The time limit for submission of tenders under the first partial invitation to tender shall expire on 23 January 1985 at 12 noon (Brussels time). 2 . The time limit for submission of tenders under the subsequent partial invitations to tender shall expire each Wednesday at 12 noon (Brussels time) except for 28 March to 3 April 1985 during which period the invitation to tender will be suspended. 3 . The last partial invitation to tender shall expire on 24 April 1985 . 4 . The tenders shall be lodged with the Italian intervention agency. Article 5 1 . The Italian intervention agency shall notify the Commission of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Notification shall be given as specified in the table in Annex II to this Regulation . 2 . It will keep an extra sample of each lot to be available for the Commission which will be taken and sealed in the presence of the successful tenderer or his representative . HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency may, on the condi ­ tions laid down in Regulation (EEC) No 1836/82, open a standing invitation to tender for the export of 200 000 tonnes of durum wheat held by it. Article 2 1 . The invitation to tender shall cover a maximum of 200 000 tonnes of durum wheat to be exported to all third countries . Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 281 , 1 . 1 1 . 1975 , p. 1 . ( 2) OJ No L 107, 19 . 9 . 1984, p. 1 . (&gt;) OJ No L 281 , 1 . 11 . 1975 , p. 49 . o OJ No L 202, 9 . 7 . 1982, p. 23 . 12. 1 . 85 Official Journal of the European Communities No L 11 /9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 January 1985 . For the Commission Frans ANDRIESSEN Member of the Commission No L 11 / 10 Official Journal of the European Communities 12. 1 . 85 ANNEX I (tonnes) Place of storage Quantity Cuneo 6 564 Ferrarra 40 628 Bologna 9 892 Modena 97 Ravenna 285 Ancona 5 820 Pescara 238 Livorno 3 155 Grosseto 2 494 Viterbo 2 973 Roma 4 045 Caserta 787 Napoli 23 125 Bari 703 Foggia 76 735 Catania 1 888 Palermo 15 762 Agrigento 1 024 Caltanesetta 3 794 ANNEX II Standing invitation to tender for the export of 200 000 tonnes of durum wheat held by the Italian intervention agency (Regulation (EEC) No 81 /85) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) Price increases ( + ) or reductions ( ) (ECU/tonne) Commercial costs (ECU/tonne) Destination 1 2 3 etc.